El Juez Presidente Sr. Hernández
emitió la opinión del tribunal.
Por escritura pública otorgada en la ciudad de Caguas a 17 de julio de 1913 ante el Notario Andrés Mena Latorre, los consortes José Luis Font y Costa y Dolores Puig y Cons-tanti en concepto de dueños de dos predios rústicos, uno de ellos (A) de 58 cuerdas, situado en los barrios de Tomás de Castró y Hato, de los términos municipales de Caguas y San Lorenzo respectivamente, y el otro (B) de 22 cuerdas, radicado en el mismo barrio de Tomás de Castro de Caguas, cuyos dos predios estaban afectos a una hipoteca a favor de los esposos José María Solis y Martinó y Asunción Sariego y Espina, recibieron de éstos carta de pago y de cancelación de dicha hipoteca, constituyendo al mismo tiempo otra hipoteca voluntaria por $1,000 a favor de los mencionados esposos, a pagar en distintos plazos, debiendo responder el predio letra (A) de $600 de capital, de los intereses correspondientes a razón del 12 por ciento anual, y de $150 para costas, gastos *1039y honorarios de abogado en caso de reclamación judicial, y el predio letra (B) de $400 de capital, de los intereses corres-pondientes al 12 por ciento annal y de $50 para costas, gastos y honorarios de abogado en su caso.
Presentada en el Registro de la Propiedad de Caguas copia de la anterior escritura para su inscripción en el registro, el registrador le puso la siguiente nota:
“Hecha la cancelación a que se refiere el precedente documento, por lo que respecta a la finca letra A, a los folios 203 y 116 vuelto de los tomos 26 de esta ciudad y 18 de San Lorenzo, fincas números 1321 y 836 duplicado, inscripciones 5a. y 4a., respectivamente, y en cuanto a la finca letra B, por nota puesta al margen de la inscripción cuarta de la finca número 582 triplicado, al folio 115 del tomo 30 de esta ciudad; e inscrito dicho documento, por lo que respecta a la hipoteca que comprende, en cuanto a la finca letra A, a los folios 203 y 117 de los tomos 26 de esta ciudad y 18 de San Lorenzo, fincas números 1321, y 836 duplicado, inscripciones 6a. y 5a., respectiva-mente, y en cuanto a la finca letra B, al folio 117 del tomo 30 de esta ciudad, finca número 582 triplicado, inscripción 6; haciéndose constar los defectos subsanables de no describirse en el título la parte de la finca letra A, que radica en el barrio de Tomás de Castro de esta ciudad, ni la parte de la propia finca, radicada en el barrio de Hato de San Lorenzo; y de no distribuirse la cantidad de que res-ponde la totalidad de la misma finca letra A, por razón de la hipoteca, entre las dos porciones que constituyen la referida finca. Caguas 5 de agosto de 1913. Baúl Benedicto, Registrador.”
-Esa nota ha sido recurrida para ante esta Corte Suprema por José María Solis y Martinó en la parte relativa a los defectos subsanables que en ella constan, respecto de la inscripción de la hipoteca sobre la finca letra (A) radicada en dos distintos términos municipales.
Resulta de la nota que dejamos transcrita que la finca letra (A) es una sola, radicando parte de ella en el barrio de Tomás ele Castro de Caguas y parte en el barrio de Hato, de San Lorenzo, y tratándose como se trata de una sola finca, la hipo-teca sobre ella constituida la afecta en su totalidad, sin que sea aplicable al presente caso el artículo 119 de la Ley Hipo-*1040tecaria preceptivo de que “cuando se hipotequen varias fincas a la vez por un solo crédito, se determinará la cantidad o parte ele gravamen de que cada una deba responder,” como tam-poco es necesaria la descripción en el título de las partes de dicha finca que radican en el barrio de Tomás de Castro, de Caguas, y de Hato, de San Lorenzo. Esos requisitos serían exigibles en el caso de que la hipoteca se hubiera constituido sobre dos fincas distintas, pero no cuando afecta a una sola finca radicada en dos distintos términos municipales.
En la primera inscripción de la finca de 58 cuerdas, hecha en el registro especial de cada uno de los pueblos de Caguas y San Lorenzo, tiene que constar la parte de dicha finca que radica en cada uno de los términos municipales expresados, con las referencias o menciones prevenidas por la ley. Huelga la descripción exigida por el registrador en la nota recurrida y no puede obligarse a la parte interesada a que distribuya entre dos partes de una misma finca la cantidad de que res-ponde la totalidad de ella, cuando su voluntad es que la finca en su totalidad responda del crédito total.
Por las razones expuestas, procede la revocación de la nota recurrida en la parte concerniente a los defectos sub-sanables en ella consignados con relación a la hipoteca sobre la finca letra (A) radicada en los términos municipales de Caguas y San Lorenzo.

Revocada la nota en cuanto a los defectos sub-sanables.

Jueces concurrentes: Sres. Asociados Wolf, deh Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-ción de este caso.